Cardona, P. J. (dissenting).
I respectfully dissent.
The record reveals that defendant was held in custody for nine hours before making the inculpatory statements. During that time he was subjected to prolonged periods of interrogation (see, People v Holland, 48 NY2d 861) and prevented from speaking to the only person he requested to speak to, his girlfriend, even though it appears that she was at the police barracks (see, People v Tarsia, 50 NY2d 1, 12). Defendant was hooked up to the polygraph but was never told that the instrument was not actually in use. He was clearly misled regarding the use of the polygraph test (see, People v Leonard, 59 AD2d 1) in order to justify his continued prearraignment interrogation (cf., People v Wilson, 56 NY2d 692, 693). Under the totality of these circumstances, I would suppress defendant’s admissions as involuntarily made, the result of police conduct that was "so fundamentally unfair as to deny due process’’ (People v Tarsia, supra, at 11; see, CPL 60.45 [2] [b]; People v Deskovic, 201 AD2d 579, lv denied 83 NY2d 1003).
Ordered that the judgment is affirmed.